Citation Nr: 1618470	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a videoconference hearing before the Board in March 2016.  In light of the full grant of the benefit sought on appeal, as well as the notation in the record that the Veteran cancelled his request, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO, a November 2015 report from the Georgia War Veterans Home, a December 2015 VA Form 21-22 for the Veteran's current representative, and a February 2016 notification letter from the RO regarding an adjustment to the Veteran's special monthly pension rate based on consideration of the November 2015 report.


FINDINGS OF FACT

1.  The Veteran was granted permanent and total nonservice-connected pension benefits in a January 2006 rating decision, effective from September 12, 2005, based on his pancreatitis (60 percent disabling for pension purposes).

2.  The Veteran has been a patient in a nursing home because of mental or physical incapacity since August 27, 2015.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was granted permanent and total nonservice-connected pension benefits in a January 2006 rating decision, effective from September 12, 2005, based on his pancreatitis (60 percent disabling for pension purposes).  He is now seeking entitlement to increased pension benefits based on the need for regular aid and attendance of another person or by reason of being housebound.  See 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

For pension purposes, a claimant will be considered to be in need of regular aid and attendance if he or she exhibits helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A claimant will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to special monthly pension based on the need for regular aid and attendance of another person.

The record shows that the Veteran has been diagnosed with a neurocognitive disorder (dementia), depression, and alcohol use disorder and that these disorders have resulted in the Veteran's poor self-care.  See August 2015 Dr. W.N. (VA treatment provider) written statement.  In addition, the record shows that he has been a patient in nursing home on account of mental or physical incapacity since August 27, 2015.  The evaluation from that facility shows that he is unable to leave home for short distances unattended and that he is permanently confined to his home or immediate area.  See November 2015 report from the Georgia War Veterans Home (noting current medical diagnoses including dementia, depression, and pancreatic disease). 

The record also shows that the Philadelphia RO adjusted the Veteran's special monthly pension rate to include an aid and attendance allowance based on the November 2015 nursing home report.  See February 2016 notification letter and award print.  Accordingly, the Board concludes that special monthly pension based on the need for regular aid and attendance is warranted, to the extent that this benefit has not already been approved by the RO.

In light of the grant of special monthly pension based on the need for regular aid and attendance, the question of whether the Veteran is entitled to special monthly pension at the housebound rate is rendered moot because this benefit is only available if a claimant is not entitled to the greater benefit of special monthly pension at the regular aid and attendance rate.  See 38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits and to the extent that this benefit has not already been approved by the RO.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


